Citation Nr: 0331590	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-05 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel





INTRODUCTION

The veteran had active service from May 1974 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The issue of entitlement to service connection for PTSD will 
be addressed in the REMAND portion of this decision.


FINDING OF FACT

The veteran is not shown to have a back disorder that is 
causally or etiologically related to active service. 


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's claim was filed in July 2001 and 
remains pending.  The VCAA, enacted in November 2000, is thus 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a September 2001 letter and 
rating decision of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in a February 2002 statement of the 
case, the RO notified the veteran of regulations pertinent to 
service connection claims, informed him of the reasons why 
his claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In a July 2001 letter, the veteran was informed of VA's duty 
to obtain evidence on her behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of him duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board concludes that the VCAA notification letter sent to 
the veteran in July 2001 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  

In this case, the July 2001 letter requested a response 
within 60 days.  At the same time, however, more than one 
year has now passed since that notification was provided.  
Moreover, the veteran continued to submit evidence in support 
of his claim after the 60 days had expired and was apparently 
not mislead by the time period provided in the July 2001 
letter.  In particular, the veteran submitted VA outpatient 
treatment records dated April 2001 to September 2001.  He was 
also provided with a VA examinations in August 2001.  Those 
records have been included in the claims file.  In addition, 
the veteran submitted additional copies of his service 
medical records, received in January 2002.  Finally, the 
veteran's representative submitted a statement in support of 
his claim in June 2002.  

Under the foregoing circumstances, the Board considers the 
duty to notify has been met.  

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The veteran's service medical records have been 
received, as have VA outpatient treatment records.  In 
addition, the veteran was provided with VA examinations in 
October 1976 in August 2001.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
and VA outpatient treatment and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran is seeking entitlement to service connection for 
a back disorder.  He contends that his back pain began during 
active service when he received spinal anesthesia for a right 
inguinal hernia repair.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claim and service connection therefore cannot be 
granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of a current disability, the veteran 
was diagnosed with mild lumbar strain at his VA examination 
in June 2001.  An X-ray of the veteran's back was normal.  
Following his examination, the examiner did not offer an 
opinion as to the etiology of the veteran's mild lumbar 
strain.  

With respect to evidence of an in-service back disorder or 
injury, service medical records contain no complaints, 
treatment, or diagnoses of any back pain or disorder.  In 
March 1975, the veteran underwent a right inguinal hernia 
repair and received spinal anesthesia.  No residual back pain 
was noted.  The February 1976 separation examination report 
noted that the veteran's spine was "normal."  

At an October 1976 VA examination, the veteran complained of 
back pain and stated that he had two "spinal taps" for an 
appendectomy and hernia repair.  Upon examination, no back 
disorders or pain was noted.  

Without evidence of an in-service back disorder or back pain, 
a medical nexus opinion linking his current mild lumbar 
strain to active service is necessarily missing.  

The veteran has asserted that he developed a back disorder 
during active service that has continued to the present time.  
His statements to that effect are not, however, corroborated 
by the medical evidence of record.  The medical evidence 
fails to establish a nexus between the veteran's current mild 
lumbar strain and any in-service back disorder.  While the 
veteran has been diagnosed with mild lumbar strain on one 
occasion, no physician has offered comment as to the etiology 
of the disorder.  Moreover, as the record contains no 
evidence that the veteran sustained a back injury or was 
diagnosed with a back disorder during active service, and 
there is no objective evidence of a back disorder until 
almost 25 years after separation from service, there is no 
prior evidence of a back disorder on which to base a nexus 
opinion.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].  

The Board notes that mere recitation of the veteran's self-
reported lay history would not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  
Therefore, the Board finds that an offered medical opinion, 
as to etiology, would not be useful in the present case.  

Absent evidence of a back disorder occurring during active 
service, or medical evidence linking the veteran's mild 
lumbar strain to active service, service connection is not 
warranted.  

To the extent that the veteran ascribes any current back 
disorder to active service, it is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (19920; see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has a back disorder that is related 
to active service.  The appeal is accordingly denied. 


ORDER

Service connection for a back disorder is denied.  



REMAND

The Board has determined that additional development is 
necessary for the veteran's claim of entitlement to service 
connection for PTSD.

In a September 2001 statement, the veteran indicated that he 
had received possible psychiatric treatment at Kenosha 
Hospital in Kenosha, Wisconsin in 1995; Little Company of 
Mary Hospital in Evergreen Park, Illinois in 1997; and at 
Jackson Park Hospital in Chicago, Illinois in 1990.  Those 
records have not been associated with the claims folder.  

The veteran has also submitted a September 2001 statement 
detailing his claimed stressors in this case.  However, the 
veteran's statements as to his alleged stressors are not 
clear as to what event(s) he personally experienced or 
witnessed.  The veteran should be given another opportunity 
to submit details about his alleged stressors.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:  


1.  The RO should contact Jackson Park 
Hospital in Chicago, Illinois and obtain 
all treatment records, examinations, 
notes, consults, and complete clinical 
records pertaining to treatment of the 
veteran in 1990.  If no such records can 
be found, or if they have been destroyed, 
as for specific confirmation of that 
fact.  

2.  The RO should contact Little Company 
of Mary Hospital in Evergreen Park, 
Illinois and obtain all treatment 
records, examinations, notes, consults, 
and complete clinical records pertaining 
to treatment of the veteran in 1997.  If 
no such records can be found, or if they 
have been destroyed, as for specific 
confirmation of that fact.  

3.  The RO should contact Kenosha 
Hospital in Kenosha, Wisconsin and obtain 
all treatment records, examinations, 
notes, consults, and complete clinical 
records pertaining to treatment of the 
veteran in 1995.  If no such records can 
be found, or if they have been destroyed, 
as for specific confirmation of that 
fact.  

4.  The RO should request from National 
Personnel Records Center or other 
appropriate service department source 
copies of the veteran's complete official 
military personnel file, duty assignments 
etc.

5.  The RO should contact the veteran and 
ask him to give a comprehensive statement 
regarding his alleged stressors for his 
PTSD claim.  Ask the veteran to comment 
specifically on what he actually 
witnessed during Operation Frequent Wind 
in 1975.  The veteran is also requested 
to comment on any other stressful 
situations he considers relevant, stating 
what events he actually witnessed.  Ask 
the veteran to state an approximate date 
on which each incident occurred that he 
describes, within a 3-month range.  He 
must provide specific details (dates, 
times, places, names of people involved, 
etc.) concerning the alleged incidents he 
claims led to his PTSD.

6.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) and request any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
a description of the alleged stressors 
identified by the veteran and with copies 
of any personnel records obtained showing 
service dates, duties, and units of 
assignment.  

7.  Once the veteran's stressors have 
been verified by USASCRUR, the RO should 
arrange for the veteran to be accorded an 
examination by a psychiatrist to 
determine whether the veteran currently 
has PTSD that is related to a verified 
in-service stressor.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The 
examiner must be provided the summary of 
stressors confirmed by USASCRUR and the 
stressors that have been established by 
the record, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
confirmed by USASCRUR.  The examination 
report should reflect a review of 
pertinent material in the claims folder 
and include the complete rationale for 
all opinions expressed.  The claims 
folder, or copies of all pertinent 
records, as well as a copy of this 
remand, must be made available to the 
examiner for review prior to, and during, 
the examination.

8.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD, including 
undertaking any additional development 
action as it deems proper and with 
consideration of the additional medical 
evidence that was submitted to the Board 
without RO review in November 2003.  If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                      
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



